Citation Nr: 0701184	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-01 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to January 
1970.  He died in July 2001.  The appellant is his surviving 
spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

When this matter was last before the Board in May 2005, it 
was remanded to the RO for the purpose of obtaining 
additional evidence.  Following the completion of the 
requested development, the case was returned to the Board for 
further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board recognizes the additional delay this will 
cause to the final disposition of the appeal, it is necessary 
to ensure that there is a complete record upon which to 
decide the appellant's claim so that she is afforded every 
possible consideration.

A VA outpatient clinic record from April 2001 includes the 
notation, "on social security for disability."  Thus VA has 
been put on notice that Social Security Administration (SSA) 
disability records may exist relevant to this claim.  The 
record is absent for any SSA records or evidence of efforts 
to obtain such.  The RO should make arrangements to obtain 
SSA decisions and associated medical records related to any 
claim for SSA disability benefits by the veteran.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  If the 
records do not exist, documentation of VA's efforts to obtain 
the records and a negative reply should be associated with 
the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the decisions and related 
medical records regarding any claim by the 
veteran for Social Security Administration 
disability benefits and associate them 
with the claims file.  If such records do 
not exist, obtain a negative reply and 
associate with the claims file that reply 
and evidence of the efforts to obtain the 
records.  

2.  Following the completion of the above, 
if additional development including 
obtaining an additional medical opinion is 
deemed warranted, such development should 
be undertaken.  Thereafter, readjudicate 
the appellant's claim on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim remains 
adverse to the appellant, she and her 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL A. PAPPAS
ActingVeterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


